DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 10/8/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered. 
Double Patenting
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, and 10-16 of copending Application No. 12/988,716 (reference application, herein '716). Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 1 and 13 of '716, while having additional features, recites the same inorganic glass and resin layer type, properties and thicknesses as recited in instant claim 1 and instant claim 8. Claim 2 of '716 recites the same glass transition temperature as instant claim 2. Claim 3 of '718 recites the same application of thermoplastic solution as the resin layer as recited in instant claim 3. Claims 5 and 15 of '716 recites the same coupling agents as instant claim 5 and in the form of a layer as recited in instant claim 4.  Claim 16 of '716 recites the same coupling agent and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC §103
Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Verlinden et al. (WO 99/21707A1, herein "Verlinden") in view of in view of Shigeno, as evidenced by Hawinkels, CHERIC and Engineering Toolbox. 
Regarding claims 1 and 8, Verlinden discloses "a plurality of glass substrates and/or supports. According to the present invention, a laminate which comprises a thin borosilicate glass substrate and a support SI may be laminated to another support S2 which has been provided with one or more functional layers, so as to obtain a laminate corresponding to one of the following embodiments (it shall be understood that these embodiments may optionally include an adhesive layer).,.SI/glass/S2/functional-layer" (pages 11-12, lines 37-38,1-7).  
Verlinden discloses "The support, which according to the present invention is laminated to the borosilicate glass, can be paper or metal and more preferably an organic resin such as...polycarbonate (PC)" (page 8, lines 19-22).  Verlinden discloses that "PET, PC, PES, PDCP are highly preferred" (Verlinden, page 8).  As evidenced by 
Regarding the limitations “resin has a modulus of elasticity at 25º C of 1.9 GPa to 6 GPa” and fracture toughness value at 25º C 1.5 to 10 MPa.m1/2, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.
In the instant case, the polycarbonate of Verlinden from the evidence references has a 2.24 MPa-mA0.5 fracture toughness and modulus of elasticity of 2.6 GPa, these properties are inherent or implicit from polycarbonate as the resin in Verlinden.  

Verlinden discloses that "a flexible laminate according to the present invention enables industrial roll-to-roll manufacturing of e.g. flat panel displays" (page 5, lines 28-30).  Verlinden discloses that "The support has preferably a thickness of...less than 250 pm" (page 8, lines 27-28) and that "The borosilicate glass used in the present invention has a thickness in the range from 10 to 450 µm" (page 5, lines 13-14).  
Verlinden discloses that "The support has preferably a thickness of...less than 250 pm" (page 8, lines 27-28) and that "The borosilicate glass used in the present invention has a thickness in the range from 10 to 450 µm" (page 5, lines 13-14).
Verlinden does not disclose, however, that the adhesive layer has a thickness as recited in the instant claim.  
Shigeno cures the deficiency in Verlinden by teaching an "image display element produced by laminating in a resin sheet layer / adhesive layer / ultra-thin glass or a resin sheet layer / adhesive layer / ultra-thin glass / adhesive layer / resin sheet layer" (page 6, paragraph [0009]).  Shigeno teaches "As thickness of an adhesive layer...0.5-30 micrometers is good" (page 7, paragraph [0009]), and that the invention provides an "image display element excellent in...gas barrier properties, surface processability, flexibility, shock resistance, and lightweight properties" (page 3, paragraph [0004]).  Given Verlinden’s thickness is in the range from 10 to 450 µm and Shigeno teaches an adhesive layer of 0.5 
It would have been obvious to one having ordinary skill in the art at the time of the invention as for example under rationale G of MPEP § 2141 III and 2143 I G to use an adhesive layer in the thickness taught by Shigeno, in the image display of Verlinden.  One having ordinary skill in the art would have been motivated to combine the inventions in this way with a reasonable expectation of success in order to achieve the excellent gas barrier properties, surface processability, flexibility, shock resistance, and lightweight properties as taught by Shigeno in the invention of Verlinden.  
Verlinden in view of Shigeno and the claims differ in that Verlinden in view of Shigeno does not teach the exact same thickness of glass or adhesive layer or total thickness of the article as recited in the instant claims.   
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the thicknesses and thickness ratio ranges taught by Verlinden in view of Shigeno substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.  
Verlinden in view of Shigeno do not teach that when the transparent substrate is cracked and curved, that the rupture diameter is 40 mm or less.  
The rupture diameter of the substrate upon cracking and curving, however, is considered to be an inherent feature of the instant invention.  As Verlinden in view of Shigeno teach the same layer composition and structure, at the same thickness, as the instant invention, absent evidence to the contrary, they are considered to have the same inherent or implicit rupture diameter. See MPEP 2112, Section ll-V.
Regarding claim 2, Verlinden in view of Shigeno is applied as to Claim 1 and as evidenced by CHERIC, the glass transition temperature of polycarbonate is 
Regarding claim 3, Verlinden in view of Shigeno is applied as to Claim 1 and although Verlinden does not disclose solution application of polycarbonate, it is noted that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 111 F.2d 695, 698, 227 USPQ964, 966 (Fed. Cir. 1985). Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product". In re Marosi, 710 F.2d 798, 802, 218 USPQ289, 292 (Fed. Cir.1983). See MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed solution application of the polycarbonate and given that Verlinden meets the requirements of the claimed composite, Verlinden clearly meet the requirements of present claims.
Regarding claims 9 and 10, Verlinden in view of Shigeno is applied as to Claim 1, and Verlinden discloses that "a flexible laminate according to the present invention enables industrial roll-to-roll manufacturing of e.g. flat panel displays" (page 5, lines 28-30).  
Regarding claim 11, Verlinden in view of Shigeno is applied as to Claim 1, and Verlinden discloses "the use of the laminate of the present invention for making solar cells" (page 17, lines 1-2). 
Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Verlinden in view of Shigeno as applied to claim 1, and further in view of Matsumi and Rosenstiel.  
Regarding claims 4-7, Verlinden in view of Shigeno is applied as to Claim 1 along with the disclosure of Verlinden that "Before applying said functional layer, the surface of the borosilicate glass can be pre-treated, e.g. can be etched or pre-coated with a subbing layer for a good adherence to the functional layer. Particularly suitable subbing layers for said purpose are on the basis of silicon containing compounds, e.g. those described in US 3,661,584 and GB 1,286,467. Said silicon containing compound is preferably an epoxysilane" (page 12, lines 19-25). 
Verlinden in view of Shigeno does not, however, disclose that the epoxysilane is an "epoxy group terminated coupling agent" as recited in the instant claims.    
Matsumi cures the deficiency in Verlinden in view of Shigeno by teaching a "substrate for a display with which it is a substrate which covers a glass base material with a resin base material...and the outside surface of this board is characterized by being substantially formed by the same resin" (page 5, paragraph [0007]).  Matsumi also teaches that "the resin which constitutes the resin base material... [is] Polycarbonate" (page 5, paragraph [0007]) and that "As for the glass base material in the present invention, it is preferable to perform a 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

For the 2-(3, 4 epoxycyclohexyl) ethyltrimethoxysilane, the epoxy group on the end of the cyclohexyl is considered to meet the limitation of "epoxy-group terminated coupling agent" as recited in the instant claim.  Additionally, the hydroxyl group at the end of bisphenol A, comprising the polycarbonate of each resin layer on either side of the glass substrate of Verlinden, is considered to meet the limitation of "hydroxyl group at any one of its terminals.   
It would have been obvious to one having ordinary skill in the art at the time of the invention as for example under rationale G of MPEP § 2141 III and 2143 I G to use the 2-(3, 4 epoxycyclohexyl) ethyltrimethoxysilane coupling agent of Matsumi as the silane of Verlinden in view of Shigeno.  One having ordinary skill in the art would have been motivated to combine the inventions in this way with a reasonable expectation of success in order to achieve the improved adhesion as taught by Matsumi in the invention of Verlinden in view of Shigeno. 
Polycarbonate resin as disclosed by Verlinden, comprises an ester bond as part of its chemical structure, however Verlinden in view of Shigeno and Matsumi does not disclose that the silane coupling agent is cured.    
Rosenstiel cures the deficiency in Verlinden in view of Shigeno and Matsumi by teaching that "manufacturers recommend a heat-cured silane coupling agent for increased bond strength" (page 800, number 7).  
It would have been obvious to one having ordinary skill in the art at the time of the invention as for example under rationale G of MPEP § 2141 III and 2143 I G to cure the silane coupling agent of Verlinden in view of Shigeno and Matsumi, as taught by Rosenstiel.  One having ordinary skill in the art would have been motivated with a reasonable expectation of success to combine the inventions in this way in order to achieve the increased bond strength as taught by Rosenstiel in the invention of Verlinden in view of Shigeno and Matsumi, as improved adhesion using a silane coupling agent was desired by Matsumi (page 8, paragraph [0012]).  This is considered to encompass a polycarbonate/adhesive/epoxysilane coupling agent/glass/epoxysilane coupling agent/adhesive/polycarbonate layer structure.  Also Shigeno teaching an adhesive layer of 0.5 to 30 microns, which overlaps the instantly claimed range, is discussed in the rejection of claim 1.   
Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive.  Applicant traverses the double patenting rejection of record, and .
Applicant argues, using reference JP H09-255864 in support, that polycarbonate does not inherently have a modulus of elasticity which meets the claimed value.  This was previously based on the modulus of elasticity is not necessarily the 2.6 GPa of the evidence reference because Applicants’ submitted evidence of reference JP H09-255864 shows different values for the modulus of elasticity of polycarbonate.  Now Applicants argue that JPH09-255864 discloses polycarbonate compositions which further include silicone oil and propylene and are not values for polycarbonate alone. (Office Action, page 10).  However, these additives may increase a modulus of elasticity of the polycarbonate molding.  JPH09-255864 (paragraphs [0026] to [0068] and Table 1) describes a polycarbonate layer having a modulus of elasticity of 6 GPa or more is drawn to polycarbonate compositions which further include silicone oil and propylene resin, and are not values for polycarbonate alone.  Applicants’ conclude that JPH09-255864 is an appropriate document showing that the elastic moduli of polycarbonates do not always satisfy 1.9 GPa to 6 GPa, and demonstrates that the feature "the resin layer has a modulus of elasticity at 25°C of 1.9 GPa to 6 GPa" would not have been obvious from the combination of references.  
In response as indicated in prior responses, herein incorporated by reference, JPH09-255864 is showing that additives combined with polycarbonate change the modulus of elasticity for such a polycarbonate additive composition.  This does not matter if the change is lowering the modulus of elasticity or increasing.  The fact of the JPH09-255864 remains the modulus of elasticity is for the total of the polycarbonate and the additive not for polycarbonate alone as in the evidence reference of Engineering Toolbox for the 2.6 GPa  modulus of elasticity.  The 2.6 GPa value is still within the range of amended Claim 1 from 1.9 top 6 GPa.   
Applicants also argue that Verlinden discloses a broad range of possibilities regarding the support feature.  
In response Verlinden discloses polycarbonate as one of four preferred supports and this is not a broad range.    
Applicant argues that Verlinden does not solve a problem of providing excellent flexibility and dimensional stability realized in the instant article, and does not select polycarbonate on this basis. 
In response the Examiner disagrees.  It is first noted that Verlinden is the primary reference and fairly discloses polycarbonate as a support substrate. No motivation is required to select polycarbonate from the list of supports, as it is fairly disclosed. Further, Verlinden discloses that "PET, PC, PES, PDCP are highly preferred" (Verlinden, page 8). Therefore polycarbonate is one of only four resins that is highly preferred as a support.  
As Verlinden fairly discloses polycarbonate, it need not be recognized by the reference as having the same qualities of flexibility and dimensional stability, as it is considered to inherently possess those, absent evidence to the contrary. Additionally, the reference need not teach selecting polycarbonate specifically for flexibility and dimensional stability.
It is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g.. In re Kahn, 441 F.Bd 977, 987, 78 USPQ2d 1329,1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013,173 USPQ560 (CCPA 1972)  (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert, denied, 500 U.S. 904(1991).
	In this case, the reference fairly teaches thicknesses that result in an overlapping of the claimed thickness ratios. Therefore, it would have been obvious to the ordinary 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787